Case: 12-30134          Document: 00512081583              Page: 1      Date Filed: 12/12/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                                      FILED
                                                                                  December 12, 2012

                                            No. 12-30134                             Lyle W. Cayce
                                                                                          Clerk

UNITED STATES OF AMERICA,

                                                         Plaintiff - Appellee

v.

JOHNNIE RAY CARPENTER,

                                                         Defendant - Appellant



                      Appeal from the United States District Court
                         for the Western District of Louisiana
                                USDC No. 09-CR-00271


Before BARKSDALE, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
        After consenting to a jury trial before a magistrate judge, Johnnie Ray
Carpenter was convicted for obstructing a deputy United States marshal, and
other duly authorized persons, in serving or attempting to serve and execute a
legal and judicial writ and process of a court of the United States, in violation of
18 U.S.C. § 1501. He appealed to the district court, which affirmed. United
States v. Carpenter, No. 09-CR-00271, 2012 WL 292480 (W.D. La. 31 Jan. 2012).



        *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
    Case: 12-30134     Document: 00512081583       Page: 2   Date Filed: 12/12/2012




                                   No. 12-30134

      At the time of the offense, Carpenter was police chief of Winnfield,
Louisiana. He presents three claims: (1) the evidence was not sufficient to
support his conviction for knowingly and willfully obstructing a federal officer
in executing an arrest warrant; (2) Carpenter’s actions in his official capacity as
police chief were justified; and (3) the district court erred in allowing testimonial
evidence of Carpenter’s criminal history. Essentially for the reasons stated in
the district court’s well-reasoned and comprehensive opinion, the judgment is
      AFFIRMED.




                                         2